,-

                                                                                                FILED
                                                                                                 MAY 26 2009
                                                                                           Clerk, U.S. District and
                                  UNITED STATES DISTRICT COURT                               Bankruptcy Courts
                                  FOR THE DISTRICT OF COLUMBIA


     Ernest L. Dixon,                                 )
                                                      )
             Plaintiff,                               )
                                                      )
                    v.                                )             Civil Action No.     09 0973
                                                      )
     United States Navy Retirement Program,           )
                                                      )
             Defendant.                               )


                                        MEMORANDUM OPINION

             Plaintiff has filed apro se complaint and an application to proceed in forma pauperis.

     The application to proceed in forma pauperis will be granted and the complaint will be dismissed

     for lack of subject matter jurisdiction.

             In his very brief pro se complaint, the plaintiff, who identifies himself as a retired admiral

     who served in the United States Navy from 1955 until 1986, appears to seek "retroactive

     reinstatement" of his "retirement annuity along with my one hundred percent disability." Compi.

     at 1 (spelling altered). To the extent that plaintiffs complaint presents a claim against the United

     States founded upon any Act of Congress or any regulation of an executive department, such as

     the Department of the Navy, that mandates payment to the plaintiff, this court does not have

     subject matter jurisdiction over the claim. The Tucker Act, 28 U.S.C. § 1491, vests jurisdiction

     of such claims with the Court of Federal Claims. See Janaskie v. United States, 77 Fed. CI. 654,

     657 (2007). To the extent that plaintiffs complaint presents a claim for veteran's disability

     benefits, such claims must be presented to the Secretary of the Department of Veterans Affairs,

     whose decision may be appealed first to the Board of Veterans Appeals, then to the Court of
j




    Appeals for Veterans Claims, and thereafter to the Court of Appeals for the Federal Circuit. Id

    at 657-58 (citing 38 U.S.C. §§ 5101(a); 7104(a);7252(a); 7292(a). Again, this court has no

    subject matter jurisdiction over such claims.

            Accordingly, this complaint will be dismissed for lack of subject matter jurisdiction. A

    separate order accompanies this memorandum opinion.




    Date:   1-!Mr 2t?I1




                                                    -2-